Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted April 27, 2021 and September 9, 2021 have been considered by the examiner.

Drawings
Thirty sheets for formal drawings were filed February 12, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9-12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offrein et al. (US 2014/0294342 A1).
Regarding claims 1 and 14, Offrein discloses a method for fabricating and an optical-electrical substrate (OI in Fig. 4) configured for providing electrical and optical connections to at least one photonic integrated circuit (“C”, see paragraph 0021), the optical-electrical substrate comprising: a glass body (paragraph 0043) comprising an upper surface (top of waveguide W), an intermediate surface (top of OI), and a lower surface (bottom of OI); a plurality of glass optical waveguides (W, paragraph 0028 discloses more than one waveguide) integrated into the glass body; and a plurality of electrically conductive vias (V) extending through a portion of the glass body from the intermediate surface to the lower surface; wherein: the intermediate surface is arranged at an elevation that is between the upper surface and the lower surface (Fig. 4); at least a portion of the intermediate surface is laterally offset relative to the upper surface (see Fig. 2, waveguides have a smaller width than the entire OI and thus there would be at least a portion of the intermediate surface which is laterally offset relative to the upper surface of the waveguides); and each of the upper surface and the intermediate surface opposes the lower surface (Fig. 4).  
Regarding claims 2 and 15, Offrein discloses the glass body comprises an upper glass body portion (W), a lower glass body portion (OI), and a bonding surface between the upper glass body portion and the lower glass body portion; the upper glass body portion defines the upper surface; and the lower glass body portion defines the intermediate surface and the lower surface in Fig. 4 and paragraph 0044.
Regarding claim 7, Offrein discloses a plurality of electrical contact pads (CP in Fig. 3) arranged along the lower surface and in conductive electrical communication with the plurality of electrically conductive vias.  
Regarding claim 9, Offrein discloses the glass body defines one or more edges or surfaces (flat vertical surface of W abutting C in Fig. 4) providing passive alignment features for registering the at least one photonic integrated circuit with the glass body.  
Regarding claim 10, Offrein discloses a secondary substrate (Sc, see paragraphs 0038-0039), with the plurality of electrically conductive vias of the optical-electrical substrate being in conductive electrical communication with a plurality of electrically conductive features of the secondary substrate.  
Regarding claim 11, Offrein discloses at least one first redistribution layer arranged on the intermediate surface in Fig. 4.  The redistribution layer is shown disposed over the top of vias V; thus, if the top surface of the vias corresponded to the intermediate surface, then the first redistribution layer would be arranged on this intermediate surface.
Regarding claims 12 and 17, Offrein discloses the at least one first redistribution layer comprises a plurality of first redistribution layers, with the plurality of first redistribution layers comprising multiple layers of dielectric polymer having electrical transmission elements arranged therein in Fig. 4.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Offrein et al. (US 2014/0294342 A1).
Regarding claim 3, Offrein teaches the claimed invention except for the glass body comprises a unitary body structure that is devoid of any bonding surface between different portions of the glass body.  However, unitary interposer substrates are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use a unitary body structure that is devoid of any bonding surface between different portions of the glass body for the purpose of forming a more robust package assembly.
Regarding claims 4-6, Offrein teaches the claimed invention except for specifically stating the type of waveguides.  However, various types of waveguides including ion-exchanged, laser processed, and etched or deposited glass optical waveguides are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any type of waveguide as a matter of obvious design choice depending on the manufacturing process and specifications of the package assembly.
Regarding claims 8 and 16, Offrein further discloses the glass body defining a first wall (flat vertical surface of W abutting C in Fig. 4) extending between the upper surface and the intermediate surface which laterally bounds a cavity to receive the photonic integrated circuit.  Offrein teaches the claimed invention except for specifically stating an integrated circuit in electrical communication with the photonic circuit.  However, since Offrein in Fig. 1 discloses integrated circuits such as the “Driver IC” in electrical communication with a photonic circuit, one of ordinary skill in the art at the time of the invention would have found it obvious to include such integrated circuits for the purpose of working in conjunction with the photonic integrated circuit in order to enable optimal performance.  Further, it would be obvious to dispose such an integrated circuit in the cavity for the purpose of conserving space. 
Regarding claims 13 and 18, Offrein teaches the claimed invention except for specifically stating redistribution layers arranged on the lower surface.  However, since Offrein in paragraphs 0038-0039 discloses additional features on the lower side of the interposer such as electrical interposers or vias, one of ordinary skill in the art at the time of the invention would have found it obvious to include redistribution layers arranged on the lower surface in order to reroute electrical signals to the printed circuit board below the interposer.
Regarding claims 19 and 20, Offrein further discloses a plurality of bonding bumps between the photonic integrated circuit and the intermediate surface to make a plurality of conductive electrical connections between electrical contacts of the photonic integrated circuit and at least some electrically conductive vias of the plurality of electrically conductive vias; and providing optically transmissive paths between optical coupling areas of the photonic integrated circuit and at least some glass optical waveguides of the plurality of glass optical waveguides in paragraph 0031.  Offrein teaches the claimed invention except for specifically stating heating of the bonding bumps.  However, heating of bonding bumps using a solder reflow technique or a thermo-compression technique is ubiquitous in the art and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to heat the plurality of bonding bumps using a solder reflow technique or a thermo-compression technique in order to efficiently and effectively provide electrical interconnections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 22, 2022